UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a x
SHIMON FRIEDMAN, :
Plaintiff, :
ORDER

-against- :

: 19 Civ. 5831 (GBD)
FIFTH THIRD BANK, :
Defendant. :
re x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within forty-five
(45) days of this Order.
Dated: New York, New York

December 26, 2019
SO ORDERED.

DEC 3.0 2019 Clits B. Dorek

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 
